  


 HR 324 ENR: To grant the Congressional Gold Medal, collectively, to the First Special Service Force, in recognition of its superior service during World War II.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 324 
 
AN ACT 
To grant the Congressional Gold Medal, collectively, to the First Special Service Force, in recognition of its superior service during World War II. 
 
 
1.FindingsCongress finds the following: 
(1)The First Special Service Force (the Force), a military unit composed of volunteers from the United States and Canada, was activated in July 1942 at Fort Harrison near Helena, Montana. 
(2)The Force was initially intended to target military and industrial installations that were supporting the German war effort, including important hydroelectric plants, which would severely limit the production of strategic materials used by the Axis powers. 
(3)From July 1942 through June 1943, volunteers of the Force trained in hazardous, arctic conditions in the mountains of western Montana, and in the waterways of Camp Bradford, Virginia. 
(4)The combat echelon of the Force totaled 1,800 soldiers, half from the United States and half from Canada. 
(5)The Force also contained a service battalion, composed of 800 members from the United States, that provided important support for the combat troops. 
(6)A special bond developed between the Canadian and United States soldiers, who were not segregated by country, although the commander of the Force was a United States colonel. 
(7)The Force was the only unit formed during World War II that consisted of troops from Canada and the United States. 
(8)In October 1943, the Force went to Italy, where it fought in battles south of Cassino, including Monte La Difensa and Monte Majo, two mountain peaks that were a critical anchor of the German defense line. 
(9)During the night of December 3, 1943, the Force ascended to the top of the precipitous face of Monte La Difensa, where the Force suffered heavy casualties and overcame fierce resistance to overtake the German line. 
(10)After the battle for La Difensa, the Force continued to fight tough battles at high altitudes, in rugged terrain, and in severe weather. 
(11)After battles on the strongly defended Italian peaks of Sammucro, Vischiataro, and Remetanea, the size of the Force had been reduced from 1,800 soldiers to fewer than 500. 
(12)For 4 months in 1944, the Force engaged in raids and aggressive patrols at the Anzio Beachhead. 
(13)On June 4, 1944, members of the Force were among the first Allied troops to liberate Rome. 
(14)After liberating Rome, the Force moved to southern Italy and prepared to assist in the liberation of France. 
(15)During the early morning of August 15, 1944, members of the Force made silent landings on Les Iles D'Hyeres, small islands in the Mediterranean Sea along the southern coast of France. 
(16)The Force faced a sustained and withering assault from the German garrisons as the Force progressed from the islands to the Franco-Italian border. 
(17)After the Allied forces secured the Franco-Italian border, the United States Army ordered the disbandment of the Force on December 5, 1944, in Nice, France. 
(18)During 251 days of combat, the Force suffered 2,314 casualties, or 134 percent of its authorized strength, captured thousands of prisoners, won 5 United States campaign stars and 8 Canadian battle honors, and never failed a mission. 
(19)The United States is forever indebted to the acts of bravery and selflessness of the troops of the Force, who risked their lives for the cause of freedom. 
(20)The efforts of the Force along the seas and skies of Europe were critical in repelling the advance of Nazi Germany and liberating numerous communities in France and Italy. 
(21)The bond between the members of the Force from the United States and those from Canada has endured over the decades, as the members meet every year for a reunion, alternating between the United States and Canada. 
(22)The traditions and honors exhibited by the Force are carried on by 2 outstanding active units of 2 great democracies, the Special Forces of the United States and the Canadian Special Operations Regiment. 
2.Congressional gold medal 
(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a gold medal of appropriate design to the First Special Service Force, collectively, in recognition of their dedicated service during World War II. 
(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)Award of medalFollowing the award of the gold medal in honor of the First Special Service Force under subsection (a), the medal shall be given to the First Special Service Force Association in Helena, Montana, where it shall be available for display or temporary loan to be displayed elsewhere, particularly at other appropriate locations associated with the First Special Service Force, including Fort William Henry Harrison in Helena, Montana. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 2, at a price sufficient to cover the costs of the medal, including labor, materials, dies, use of machinery, and overhead expenses, and amounts received from the sale of such duplicates shall be deposited in the United States Mint Public Enterprise Fund. 
4.National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
